Citation Nr: 0903546	
Decision Date: 02/02/09    Archive Date: 02/12/09

DOCKET NO.  07-22 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for patellofemoral 
syndrome, right knee with degenerative changes, currently 
rated as 10 percent disabling.  

3.  Entitlement to an increased evaluation for patellofemoral 
syndrome, left knee with degenerative changes, currently 
rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from February 26, 1997 to 
April 2, 1997.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in February 
2007, a statement of the case was issued in February 2007, 
and a substantive appeal was received in July 2007.  An RO 
informal conference was held in December 2007.  The veteran 
was also scheduled for an RO personal hearing in July 2008; 
however, this hearing was canceled by the veteran's 
representative that same day.  The veteran did testify at a 
Board hearing at the RO in December 2008. 


FINDINGS OF FACT

1.  The veteran's service-connected patellofemoral syndrome, 
right knee with degenerative changes, is manifested by 
findings of pain, but without additional functional loss due 
to pain, weakness, incoordination or fatigue so as to limit 
flexion to 30 degrees or less or limit extension to 15 
degrees or more, recurrent subluxation or instability, or 
frequent episodes of "locking" and effusion into the joint.  

2.  The veteran's service-connected patellofemoral syndrome, 
left knee with degenerative changes, is manifested by 
findings of pain, but without additional functional loss due 
to pain, weakness, incoordination or fatigue so as to limit 
flexion to 30 degrees or less or limit extension to 15 
degrees or more, recurrent subluxation or instability, or 
frequent episodes of "locking" and effusion into the joint.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for patellofemoral syndrome, right 
knee with degenerative changes, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including §§ 4.7, 4.71(a), Diagnostic Codes 5260, 5261 
(2008).

2.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for patellofemoral syndrome, left 
knee with degenerative changes, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including §§ 4.7, 4.71(a), Diagnostic Codes 5260, 5261 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that in September 2006 and June 2008 VCAA 
letters, the appellant was informed of the information and 
evidence necessary to warrant entitlement to the benefits 
sought on appeal.  The appellant was also advised of the 
types of evidence VA would assist her in obtaining as well as 
her own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in September 2006, which was prior to 
the October 2006 rating decision.  Accordingly, the 
requirements the Court set out in Pelegrini have been 
satisfied.  The Board recognizes that the June 2008 VCAA 
notice was provided after the initial decision.  However, the 
deficiency in the timing of this notice was remedied by 
readjudication of the issues on appeal in a July 2008 
supplemental statement of the case.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).   Although the present 
appeal involves the issue of an increased rating, VA believes 
that the Dingess/Hartman analysis must be analogously 
applied.  In the present appeal, the appellant was provided 
with notice of what type of information and evidence was 
needed to substantiate the claim.  Further, the September 
2006 VCAA letter gave notice of the types of evidence 
necessary to establish a disability rating and effective date 
for the disabilities on appeal. 

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores.  The Board finds that the June 
2008 VCAA letter addressed the requirements set forth in 
Vazquez-Flores and further notice is not necessary.  
 
Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes VA 
treatment records, VA examination reports and hearing 
testimony.  The Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to 
decide the case and no further action is necessary.  See 
generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent 
evidence has been identified by the claimant.   

The veteran was afforded VA examinations in September 2006 
and April 2008.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  The examination reports obtained contain 
sufficient information to decide the issues on appeal.  See 
Massey v. Brown, 7 Vet.App. 204 (1994).  Thus, the Board 
finds that a further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal. 

Analysis

The veteran is seeking higher ratings for her service-
connected right and left knee disabilities.  Disability 
evaluations are determined by the application of the Schedule 
For Rating Disabilities, which assigns ratings based on the 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

The veteran's service-connected patellofemoral syndrome of 
the right and left knees with degenerative changes have been 
assigned separate 10 percent ratings under Diagnostic Codes 
5010 and 5261.  Diagnostic Code 5010 applies to traumatic 
arthritis and provides that such is evaluated based upon 
limitation of motion of the affected part, like degenerative 
arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  
Pursuant to Diagnostic Code 5003, arthritis established by x-
ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic code(s) for the 
specific joint or joints involved.  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, x-ray evidence of involvement of two or more major 
joints or two or more minor joint groups, with occasional 
incapacitating exacerbations warrants a 20 percent 
evaluation.  X-ray evidence of involvement of two or more 
major joints or two or more minor joints warrants a 10 
percent evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5003.  

Diagnostic Codes 5256 to 5263 are applicable to knee and leg 
disabilities.  A 30 percent disability rating is warranted 
under Diagnostic Code 5256 when there is ankylosis of the 
knee with favorable angle in full extension or in slight 
flexion between 0 and 10 degrees.  Under Diagnostic Code 
5257, a 20 percent rating is warranted when there is moderate 
recurrent subluxation or lateral instability of the knee.  
Under Diagnostic Code 5258, a 20 percent disability rating is 
available for dislocated semilunar cartilage with frequent 
episodes of "locking," pain, and effusion into the joint.  
Diagnostic Code 5260 provides that a rating of 20 percent is 
warranted for flexion limited to 30 degrees.  A 20 percent 
disability rating is allowed under Diagnostic Code 5261 when 
extension of the leg is limited to at least 15 degrees.  
(Under the limitation of motion codes, higher evaluations are 
available for greater limitation of motion.)  A 20 percent 
disability rating is available under Diagnostic Code 5262 
when there is malunion of the tibia and fibula with moderate 
knee or ankle disability.  There is no rating in excess of 10 
percent available under Diagnostic Codes 5259 and 5263.  See 
38 C.F.R. §  4.71(a), Diagnostic Codes 5256 - 5263. 

Further, the Board notes that separate ratings may be 
assigned for knee disability under Diagnostic Codes 5257 and 
5003 where there is X-ray evidence of arthritis in addition 
to recurrent subluxation or lateral instability.  See 
generally VAOPGCPREC 23-97 and VAOPGCREC 9-98.  The opinions 
of the VA's General Counsel appear to require persuasive 
evidence that a claimant actually suffers from the 
symptomatology set forth in the different rating codes before 
separate ratings may be assigned.

The Board also notes VA General Counsel Precedent Opinion, 
VAOPGCPREC 9-2004 (September 17, 2004), where it was held 
that a claimant who had both limitation of flexion and 
limitation of extension of the same leg must be rated 
separately under diagnostic codes 5260 and 5261 to be 
adequately compensated for functional loss associated with 
injury to the leg.  Normal range of motion is zero degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71(a), Plate 
II.  

The veteran filed her current claim for an increased rating 
in September 2006.  She was afforded a VA examination that 
same month.  The veteran reported pain, swelling, locking, 
buckling, popping and grinding of both knees.  At that time, 
she had not had any surgeries or hospitalizations.  She wore 
braces on both knees, but did not use a cane or crutch.  She 
reported that she was unable to walk more than five minutes, 
stand more than two minutes and sit more than five minutes.  
She indicated that she was unable to climb stairs, squat or 
run.  With respect to the right knee, she was unable to drive 
more than 30 minutes.  She was currently a part time student 
and had no additional activity restrictions for school work.  
She also had not missed any days as a student worker due to 
her knees.  On examination, the veteran's gait was normal.  
Her reflexes were 2+ and the drawer test was negative.  
Anterior, posterior, medial and lateral stability was intact.  
Her strength was 5/5.  The veteran had crepitus in both 
knees.  Range of motion of both knees was zero degrees 
extension with pain starting at 45 degrees and 140 degrees 
flexion with no pain.  There were no DeLuca criteria.  The 
examiner noted that an August 2006 bilateral knee x-rays 
showed mild narrowing of the medial compartment and mild 
proximal arthritis changes of the anterior compartment of the 
left knee; and mild narrowing of the medial compartment of 
the right knee.  The impression was left knee mild proximal 
arthritis changes and chondromalacia.  Arthritis was 
degenerative in origin.  The examiner concluded that there 
was no pain on motion or flare-ups on any of the above joints 
except as stated above.  All above joints had no additional 
limitation due to pain, fatigue, weakness or lack of 
endurance following repetitive use. 

VA treatment records have also been reviewed and associated 
with the claims file.  A May 2005 VA treatment record showed 
that range of motion was zero to 135 degrees.  The veteran 
had extensive patellofemoral crepitus bilaterally.  She was 
stable to varus, valgus stress testing.  She had negative 
Lachman's and anterior and posterior drawer tests.  She had 
no sign of effusion bilaterally.  Patellofemoral tracking 
appeared to be normal.  She was mildly tender to palpation 
along her medial joint line bilaterally.  Further, an August 
2005 record showed range of motion was zero to 130 degrees.  
The remaining findings were essentially the same.  A January 
2006 record showed marked crepitus of both knees, but the 
veteran had a normal gait, was stable to varus/valgus 
movement, and had negative anterior/posterior drawer tests.  

The Board notes that the August 2006 x-rays also indicated 
that no effusion was seen in either knee.  A contemporaneous 
treatment record showed that the veteran had full range of 
motion of both knees.  She had pain with pressure on her 
kneecaps bilaterally.  Both patellae could not be dislocated 
or subluxed.  She had no varus or valgus instability at zero 
to 30 degrees.  She had negative anterior and posterior 
drawer test, Lachman's test and McMurray's tests.  Hylgan 
injections were recommended.  A follow up treatment record 
showed minimal effusion of the knees, no erythema.  The 
assessment was patellofemoral arthritis.  In January 2007, 
the veteran underwent a lateral retinacular release on the 
right knee.  Two weeks after surgery, range of motion was 
zero to 80 degrees and small effusion remained.  A follow up 
treatment record that same month showed range of motion of 
the right knee was six degrees extension to 82 degrees 
flexion.  A February 2007 record showed that flexion of the 
right knee was 92 degrees and there was mild crepitus noted 
sporadically.  A June 2007 record showed that the veteran was 
doing well and not having any problems.  She was released 
from the orthopedic clinic.         

The veteran was afforded another VA examination in April 
2008.  With respect to the right knee, the examiner noted 
that the veteran underwent bilateral lateral release in 
January 2007.  She reported that she continued to have pain 
every day, but not all day.  The knee did not swell, lock, 
buckle or pop, but it did grind.  She did not use a brace, 
cane or crutch.  There was no activity restriction.  She was 
a substitute teacher with no job restrictions.  There were no 
flare-ups.  With respect to the left knee, she had not had 
surgery.  She indicated that she had pain all day, every day.  
The knee swelled, locked, popped and grinded, but did not 
buckle.  She did not use a brace, cane or crutch.  There was 
no activity restriction, job restriction or flare-ups.  On 
physical examination, the veteran walked with no limp or 
assistive device.  The right knee had a well-healed 
arthroscopic surgical portal.  She had lateral joint line 
tenderness, but no instability or warmth.  The left knee had 
no instability, tenderness or warmth.  Both knees had 
crepitus on range of motion testing.  Motor strength was 5/5, 
tendon reflexes were 2+ and extension was zero with pain, 
bilaterally.  Flexion was 125 degrees with pain on the right 
and 115 degrees with pain on the left.  On the right, the 
veteran had decreased sensation of the lateral anterior 
aspect of the knee down into the proximal and midcalf.  There 
were no DeLuca criteria for either knee.  The examiner noted 
x-rays evidence of osteoarthritis of both knees.  The 
impression was bilateral knee osteoarthritis.  There was no 
pain on range of motion or flare-ups except as stated above.  
Further, the joints had no additional limitations by pain, 
fatigue, weakness or lack of endurance following repetitive 
use.  

At the December 2008 Board hearing, the veteran testified 
that she had arthritis of both knees and had undergone 
surgery of the right knee.  She reported constant pain, 
swelling and giving away.  She wore knee braces.  She also 
indicated that she had problems going up and down stairs and 
driving.  She stated that she experienced instability that 
was worse with activity. 

After reviewing the evidence of record, the Board must 
conclude that a rating in excess of 10 percent for the 
veteran's right and left knee disabilities is not warranted.  
Even considering additional functional loss due to pain, 
there is no evidence that flexion is limited to 30 degrees or 
extension is limited to 15 degrees so as to warrant 
assignment of a higher rating under Diagnostic Codes 5260 or 
5261.  With the exception of one instance with the right knee 
where extension was six degrees immediately following 
surgery, extension of both knees has been predominantly 
documented as normal at both VA examinations and in VA 
treatment records.  Further, the most limited flexion 
documented at the most recent VA examination was 125 degrees 
on the right and 115 degrees on the left.  The Board 
recognizes that the right knee had more restrictive flexion 
following surgery.  However, even during this period, there 
was no finding that flexion was limited to 30 degrees.    

In turning to the remaining Diagnostic Codes, the Board notes 
that a 30 percent disability rating under Diagnostic Code 
5256 would not apply in this case because the pertinent 
medical evidence of record has not shown that there is 
ankylosis of the knees.  The Board again notes that 
Diagnostic Code 5259 does not provide for a disability rating 
in excess of 10 percent.  Therefore, it is not applicable to 
this analysis.  

Moreover, a separate rating under this Diagnostic Code 5257 
would not be appropriate as there has been no objective 
medical finding of recurrent subluxation or lateral 
instability of either knee.  Although the veteran has claimed 
that her knees "give way" and that she had instability, 
there has been no objective medical finding of instability.  
At both VA examinations and in the VA treatment records, the 
veteran's ligaments were intact and testing for instability 
was all negative.  

With regard to Diagnostic Code 5258, even though the veteran 
has complained of swelling and locking, on physical 
examination, none of the VA examiners found small joint 
effusion or frequent episodes of locking.  The Board 
recognizes that there were a couple instances where effusion 
was noted in VA treatment records, in particular after 
surgery of the right knee; however, there have been no 
predominant objective findings of small joint effusion.  
Moreover, there has been no objective medical evidence of 
frequent episodes of locking.  Therefore, the Board is unable 
to find that a 20 percent rating is warranted under this 
Code.  

The Board acknowledges that the veteran has chronic bilateral 
knee pain and thus, recognizes the application of 38 C.F.R. 
§§ 4.40 and 4.45, and DeLuca, supra.  However, a higher 
compensation is not warranted under these provisions because 
there is no persuasive evidence of additional functional loss 
due to pain, weakness, fatigue, or incoordination which would 
limit motion to such a degree so as to warrant a rating in 
excess of the current 10 percent.  Both VA examiners 
specifically stated that there were no DeLuca criteria for 
either knee, nor was there any additional loss of motion due 
to pain, weakness, incoordination or lack of endurance.  

Therefore, the preponderance of the evidence in this case is 
against a finding that the criteria for a rating in excess of 
the current 10 percent have been met under any applicable 
Diagnostic Code for the veteran's right and left knee 
disabilities.  Again, as the preponderance of the evidence 
weighs against the claim for an increased rating, the 
benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorders have resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet.App. 337 (1996); Shipwash v. Brown, 8 
Vet.App. 218, 227 (1995).

The Board acknowledges the veteran's statements and testimony 
regarding the possible need for total knee replacements in 
the future.  However, the rating criteria for her knee 
disabilities are set forth by regulation, and the Board is 
obligated to apply the rating criteria to the facts of her 
case.  There is no question that there is impairment 
resulting from the knee disabilities.  The totality of the 
medical evidence, however, does not show that the criteria 
for ratings in excess of 10 percent are warranted at this 
time.  The veteran may always advance new increased rating 
claims if the disabilities increase in severity in the 
future. 


ORDER

Ratings in excess of 10 percent for the veteran's service-
connected patellofemoral syndrome of the right and left knees 
with degenerative changes are not warranted.  The appeal is 
denied. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


